HATHAWAY, Chief Judge.
We are asked to review a declaratory judgment holding that a liability policy issued by Canal Insurance Company on an automobile constituted the primary liability insurance coverage and an operators policy issued by State Farm Insurance Company constituted excess coverage.
The State Farm Insurance policy provided that coverage as to non-owned automobile “ * * * shall be excess over other collectible insurance.” The judgment is supported by Dairyland Mutual Insurance Company v. Andersen, 102 Ariz. 515, 433 P.2d 963 (1967); Universal Underwriters Insurance Company v. Dairyland Mutual Insurance Company, 102 Ariz. 518, 433 P.2d 966 (1967).
The appellant’s argument that the driver limitation endorsement contained in the Canal policy, denying coverage when the insured automobile is driven by anyone other than the owner, is also answered against it in Dairyland Mutual Insurance Company v. Andersen, supra, Jenkins v. Mayflower Insurance Exchange, 93 Ariz. 287, 380 P.2d 145 (1963) and Sandoval v. Chenoweth, 102 Ariz. 241, 428 P.2d 98 (1967).
The judgment is affirmed.
MOLLOY and KRUCKER, JJ., concur.